Citation Nr: 0628298	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000, for the grant of service connection for multiple 
sclerosis with loss of use of the lower extremities.



REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from August 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision, by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for multiple 
sclerosis, with loss of use of lower extremities.  A 100 
percent disability rating was assigned, effective September 
28, 2000.  The veteran perfected an appeal as to the 
effective date assigned for the grant of service connection 
and payment of disability compensation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

It is contended, in essence, that the veteran is entitled to 
an earlier effective date for his award of service connection 
for multiple sclerosis with loss of use of the lower 
extremities because he did not receive notice of the RO's 
February 1975 decision, which denied an earlier claim of 
service connection for multiple sclerosis, and that therefore 
the previous unfavorable decision was not final and remained 
pending until the eventual grant of service connection.

Specifically, the veteran's attorney contends that the RO 
failed to send notification of the February 1975 decision to 
the veteran at his last known address, which would have been 
his father's address; rather, the notice of denial was sent 
to the Director of the Veterans Administration Hospital in 
Portland, Oregon, from which the veteran had actually been 
discharged on December 3, 1974.  The attorney argues that, 
when the notice of denial was mailed on March 6, 1975, the RO 
apparently had the veteran's correct address, since it 
subsequently completed a fiduciary field examination at that 
address just two weeks later on March 19, 1975.  

In the alternative, the veteran's attorney argues that a 
veteran was mentally incompetent in 1975, and that his 
incompetence can excuse a late filing of an appeal, under the 
doctrine of equitable tolling.  See Barrett v. Principi, 363 
F.3d 1316 (Fed Cir 2004).  Therefore, it is argued that the 
veteran's current appeal should be considered a timely appeal 
of the February 1975 rating decision.  

Evidence of record reveals that when the veteran filed his 
original Application for Compensation or Pension (VA Form 21-
526) on February 8, 1974, he reported that his address was 
[redacted], [redacted], Oregon.  The form indicated that 
the veteran was claiming non-service-connected disability 
pension, and requested consideration of aid and 
attendance/housebound benefits.

Accompanying the VA Form 21-526 was a Report of Contact (VA 
Form 119) prepared by a Veterans Benefits Counselor, date-
stamped on the same day, indicating that the majority of the 
information on the application had been obtained from the 
veteran's father, with whom the veteran was then residing at 
the home of his father and mother, [redacted], 
[redacted], Oregon.  The veteran's father indicated that the 
veteran's multiple disabilities were service connected as a 
result of drug usage while in the service.  The father 
requested that any benefit payments to which the veteran 
might be entitled be sent to him (the father), because the 
veteran was not capable of taking care of his financial 
affairs.  The father also stated that the veteran was being 
threatened with foreclosure on his house.  It was further 
reported that the veteran had been recently divorced, and 
that the whereabouts of his ex-wife and child were not known.  
Submitted in support of the claim was the report of a VA 
examination for housebound status and aid and attendance (VA 
Form 21-2680), dated January 30, 1974, which reported the 
veteran's address as [redacted], [redacted], Oregon (the 
address of the veteran's house).  It was noted that the 
veteran was admitted to the Portland VA Hospital on that 
date.  




By a rating action in March 1974, the RO granted a permanent 
and total disability rating for purposes of non-service-
connected pension benefits, effective January 1, 1974, based 
upon a diagnosis of demyelinating disease of undetermined 
etiology with incontinence and paraplegia.  He was also 
awarded special monthly pension based on need for aid and 
attendance.  Action was deferred on the issue of service 
connection for that disorder, to await a determination as to 
etiology.  Notice of the rating decision was mailed to the 
veteran's home address at [redacted], on April 1, 1974.

A Social & Industrial Survey conducted by a clinical social 
worker at the Portland VA Hospital in March 1974, on or about 
the date of the rating decision, indicated that the veteran's 
parents were residing at [redacted] in [redacted], and 
that he reportedly had a wife, at [redacted] in 
Portland.

In a subsequent rating action in April 1974, the veteran was 
found to be mentally incompetent, effective from January 30, 
1974.  It was noted that he was confined to bed with side 
rails or a wheelchair with waist support.  It was also 
determined that there was no evidence to warrant a grant of 
service connection for the veteran's current condition.  A 
notice of that determination was sent to the veteran in care 
of the Director at the VA hospital in Sam Jackson Park, 
Portland, by letter dated April 19, 1974.  

On January 3, 1975, a VA discharge summary was received at 
the RO indicating that the veteran had been admitted to the 
hospital on January 30, 1974.  He was discharged on December 
3, 1974; at that time, it was reported that the veteran would 
be discharged to a foster home.  In a report of contact (VA 
Form 119), dated December 31, 1974, the veteran's foster 
parent requested that the veteran be returned to the 
hospital.  

By a rating action, dated February 28, 1975, the RO 
determined that the veteran had had an extensive 
hospitalization and there was still no established etiology 
for his demyelinating disease.  By letter dated March 6, 
1975, the RO stated that service connection for the veteran's 
demyelinating disease, which determination had been

deferred, was denied, since it was not shown to have been 
incurred in or aggravated during service.  That letter was 
mailed to the Director of the Veterans Administration 
Hospital at Sam Jackson Park.  

On March 19, 1975, the RO requested that a fiduciary, 
guardian, or custodian be appointed for the veteran.  On 
April 9, 1975, the veteran's father was designated as his 
legal guardian; his address was listed as [redacted], 
in Portland.  

In this regard, the Board notes that notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 U.S.C.A. § 3.1(q).  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).  Here, the veteran's 
attorney argues that the presumption of regularity in the 
administrative process has been rebutted, on the basis that 
there is clear evidence that the veteran's father's address 
was the last address of record for the veteran at the 
pertinent time of notice.  

In general, a disallowed claim does not become a final 
determination where VA has failed to procedurally comply with 
statutorily mandated requirements, including providing the 
veteran with written notification of the decision.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); see also Best 
v. Brown, 10 Vet. App. 322, 325 (1997); Hauck v. Brown, 6 
Vet. App. 518, 519 (1994).  In this case, although there is 
no record that the March 6, 1975, letter was returned to the 
RO as undeliverable, it is unclear whether the veteran 
received notice of the denial of his claim for service 
connection.  In order to adequately address this question, it 
is the Board's opinion that additional development by the RO 
should be rendered.  


It is also necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005)).  The U.S. Court of Appeals for Veterans 
Claims has mandated that the Board ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It cannot be said, in this case, that there has been 
sufficient compliance, since the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate his claim for an earlier effective date.  
Rather, the only VCAA letter sent to the veteran in June 2001 
concerned the issue of whether new and material evidence had 
been received to reopen the claim for service connection for 
multiple sclerosis.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Since the evidence needed to substantiate the 
veteran's effective date claim differs significantly from 
that needed to show entitlement to service-connected 
disability compensation, the Board is constrained to remand 
the issue for compliance with the notice provisions emanating 
from the VCAA , to ensure the veteran due process of law.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development: 

1.  Provide the veteran with all 
appropriate VCAA notification with 
respect to his claim, to include such 
notice as is required under Dingess v. 
Nicholson.  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
the claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  


2.  Contact the Director of the Veterans 
Administration Medical Center (formerly 
the VA Hospital) in Portland, Oregon, and 
request a search for, and copies of, any 
correspondence received addressed to, or 
on behalf of, the veteran during his 
period of hospitalization from January 
30, 1974, to December 3, 1974.  The 
Director should also be asked to indicate 
what action was taken with respect to any 
mail received with respect to the veteran 
at the hospital at that time, to include 
forwarding it to the address(es) of his 
parents or his wife, or any other 
location.  

3.  Conduct a search of the veteran's VA 
files in order to determine his 
whereabouts during the period from 
January 1, 1975, to March 6, 1975.  All 
efforts to locate that information should 
be documented in the claims file.  Any 
records or documents that might be 
available should be obtained and 
associated with the claims folders.  If 
such records or documents are 
unavailable, this should be noted in the 
claims folder.

4.  Then, readjudicate the claim.  If 
such action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
attorney.  An appropriate period of time 
should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


